SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1305
TP 14-00849
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF MARVIN DENNARD, PETITIONER,

                    V                             MEMORANDUM AND ORDER

CITY OF BUFFALO EXAMINING BOARD OF PLUMBERS,
RESPONDENT.


AMIL SARFRAZ, PLLC, WILLIAMSVILLE (PETER MCGRATH OF COUNSEL), FOR
PETITIONER.

TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (DAVID M. LEE OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [Tracey A.
Bannister, J.], entered February 21, 2014) to review a determination
of respondent. The determination revoked petitioner’s master
plumber’s license.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
seeking to annul the determination revoking his master plumber’s
license. Contrary to petitioner’s contention, the determination is
supported by substantial evidence (see generally 300 Gramatan Ave.
Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181). Although
the determination is based in part on hearsay evidence, it is well
settled that “[h]earsay is admissible in administrative proceedings,
‘and if sufficiently relevant and probative may constitute substantial
evidence’ ” (Matter of Szczepaniak v City of Rochester, 101 AD3d 1620,
1621, quoting People ex rel. Vega v Smith, 66 NY2d 130, 139; see
Matter of Gray v Adduci, 73 NY2d 741, 742). We likewise reject
petitioner’s further contention that he was denied a fair hearing
based on the use of hearsay evidence at the hearing (see Matter of
Bauer v New York State Off. of Children & Family Servs., Bur. of Early
Childhood Servs., 55 AD3d 421, 422; Matter of Murphy v New York Racing
Assn., 146 AD2d 778, 778-779, lv dismissed 74 NY2d 715; cf. Matter of
Scarpitta v Glen Cove Hous. Auth., 48 AD2d 657, 658).

     Finally, we conclude that petitioner received timely notice of
the charges against him and was thus not denied a fair hearing based
on untimely notice (see Matter of Block v Ambach, 73 NY2d 323, 332;
                                 -2-                          1305
                                                         TP 14-00849

Matter of Oznor Corp. v County of Monroe, 60 AD3d 1492, 1493; see
generally Matter of Tax Foreclosure No. 35, 127 AD2d 220, 223, affd 71
NY2d 863). Petitioner was notified of the charges against him more
than one year before the instant hearing. Although a prior
determination on those charges was annulled and a new hearing ordered,
the nature of the charges remained the same and petitioner was not
denied the ability to “prepare and present an adequate defense and
thereby have an opportunity to be heard” (Block, 73 NY2d at 332).




Entered:   January 2, 2015                     Frances E. Cafarell
                                               Clerk of the Court